As filed with the Securities and Exchange Commission on November 26, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Drive Suite 2900 Chicago, Illinois, 60601 (Address of principal executive offices) (Zip code) Mareile Cusack 200 East Randolph Drive Suite 2900 Chicago, Illinois 60601 (Name and address of agent for service) with a copy to: Arthur Don, Esq. Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2013 Date of reporting period:September 30, 2013 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “Act”) (17 CFR 270.30e-1) One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market. In reviewing the materials contained in The Patient Investor, please consider the information provided on this page. While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek. We candidly discuss a number of individual companies. Our opinions are current as of the date they were written but are subject to change. We want to remind investors that the information in this report is not sufficient on which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. Equity investments are affected by market conditions. Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund and Ariel Discovery Fund invest in small and/or midsized companies. Investing in small and mid-cap stocks is riskier and more volatile than investing in large cap stocks, in part because smaller companies may not have the scale, depth of resources and other assets of larger firms. Ariel Fund and Ariel Appreciation Fund often invest a significant portion of their assets in companies within the consumer discretionary and financial services sectors and their performance may suffer if these sectors underperform the overall stock market. Ariel Focus Fund invests in common stocks of companies of any size and is a non-diversified fund, which means its investments are concentrated in fewer stocks than diversified funds. Ariel Focus Fund generally holds 25-30 stocks and therefore may be more volatile than a more diversified investment. Ariel International Fund and Ariel Global Fund invest in foreign securities and may use currency derivatives and ETFs. Investments in foreign securities may underperform and may be more volatile than comparable U.S. stocks because of the risks involving foreign economies and markets, foreign political systems, foreign regulatory standards, foreign currencies and taxes. The use of currency derivatives and ETFs may increase investment losses and expenses and create more volatility. Investments in emerging and developing markets present additional risks, such as difficulties selling on a timely basis and at an acceptable price. Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for the Funds may be obtained by visiting our website, arielinvestments.com. The extraordinary performance shown for the recent short-term periods may not be sustainable and is not representative of the performance over longer periods. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a current summary prospectus or full prospectus which contains this and other information about the Funds offered by Ariel Investment Trust, call us at 800.292.7435 or visit our website, arielinvestments.com. Please read the summary prospectus or full prospectus carefully before investing. Distributed by Ariel Distributors, LLC, a wholly owned subsidiary of Ariel Investments, LLC. ARIEL INVESTMENT TRUST c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 800.292.7435 | arielinvestments.com Annualized Quarter 1 Year 3 Year 5 Year 10 Year 20Year Since Inception Ariel Fund (inception 11/6/86) Investor Class + 8.78% + 33.28% + 15.75% + 13.07% + 7.94% + 10.45% + 11.46% Institutional Class + Russell 2500TM Value Index + Russell 2000® Value Index + S&P 500® Index + Ariel Appreciation Fund (inception 12/1/89) Investor Class + 8.84% + 34.31% + 17.65% + 14.68% + 9.01% + 11.17% + 11.16% Institutional Class + Russell Midcap® Value Index + Russell Midcap® Index + S&P 500® Index + Ariel Focus Fund(inception 6/30/05) Investor Class + 6.95% + 28.02% + 14.20% + 7.99% — — + 5.01% Institutional Class + — — + Russell 1000® Value Index + — — + S&P 500® Index + — — + Ariel Discovery Fund(inception 1/31/11) Investor Class + 2.47% + 17.31% — + 8.64% Institutional Class + + — + Russell 2000® Value Index + + — + S&P 500® Index + + — + Ariel International Fund(inception 12/30/11) Investor Class + 11.03% + 28.11% — — — + 13.66% Institutional Class + + — — — + MSCI EAFE® Index + + — — — + Ariel Global Fund(inception 12/30/11) Investor Class + 8.49% + 28.84% — + 15.68% Institutional Class + + — + MSCI AC World IndexSM + + — + The inception date for the Institutional Class shares of all Funds is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of a Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of a Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of its Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Descriptions for the indexes can be found in the individual fund summaries in the report. The extraordinary performance shown for the recent short-term periods may not be sustainable and is not representative of the performance over longer periods. 3 Turtle Talk Lessons for the next 30 years In October, we hosted Ariel Investments’ 30th Anniversary Client Conference. We focused the entire conference on a key discipline that influences our views and process—behavioral finance. The root of behavioral finance assumes that inefficiencies exist in the market because human beings are fallible and emotional. Our goal is to understand and exploit the inefficiencies to improve returns for our investors. To that end, we constantly read and study behavioral finance to hone our craft. The panels were heavy on academics: Princeton Professor Burton Malkiel, University of Chicago Professors Richard Thaler and Tobias Moskowitz, and Harvard Professor Cass Sunstein, to name just a few. Although this was an institutional event, we have posted the best content from this conference on our website. Visit arielinvestments.com for insights from these thought-leaders. Thank you for your continued support of Ariel and the opportunity to serve you. We look forward to the next 30 years! arielinvestments.com 4 Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains and represents returns of the Investor Class shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel Fund and Ariel Appreciation Fund may be obtained by visiting arielinvestments.com. Dear Fellow Shareholder: For the quarter ending September 30th, Ariel Fund rose +8.78%, which handily outperformed the +6.43% return of its primary benchmark, the Russell 2500 Value Index, as well as the +7.59% rise of the Russell 2000 Value Index. The S&P 500 gained +5.24%. During the period, our financial names grew +7.15% versus +2.85% for those in the benchmark. This difference accounted for 157 basis points of outperformance. Conversely, our producer durable and health care names were both relatively weak but ultimately detracted just -0.37% from our quarter end return. Year-to-date, the portfolio is up +28.04% which compares favorably to the Russell 2500 Value and Russell 2000 Value benchmarks, which rose +22.50% and +23.07%, respectively. Meanwhile, Ariel Appreciation Fund surged +8.84% during the quarter, which trounced the +5.89% return of the Russell Midcap Value Index and also outperformed the +7.70% gain of the Russell Midcap Index. Our financial names were the big winners, specifically mortgage insurer First American Financial Corp. (FAF), investment banking boutique Lazard Ltd (LAZ) and global asset manager Blackstone Group L.P. (BX). On the flip side, our lack of exposure to the technology sector cost us the most, albeit a negligible -0.39%. So far this year, the portfolio has gained +31.23% versus +22.94% for the Russell Midcap Value Index and +24.34% for the Russell Midcap Index. For the one-year period ending September 30, 2013, Ariel Fund gained +33.28% versus a rise of +27.58% for the Russell 2500 Value Index. During the same period, Ariel Appreciation Fund surged +34.31% compared to the Russell Midcap Value Index, which returned +27.77%. Meanwhile, the S&P 500 Index gained +19.34% over the one-year period. The sweet spot for both Funds was the consumer discretionary sector. Meanwhile, energy detracted from results in both funds. On a stock-by-stock basis, Gannett Co., Inc. (GCI) and Interpublic Group of Cos., Inc. (IPG) were top performers in Ariel Fund, gaining +56.90% and +57.85%, respectively. Weaker performers included Contango Oil & Gas Co. (MCF) and Janus Capital Group Inc. (JNS), which fell -21.30% and -7.18%. Ariel Appreciation Fund’s best performers were Interpublic Group of Cos., Inc. and Towers Watson (TW); the latter rose +103.27%. Its laggards included Contango Oil & Gas Co. and Apollo Group, Inc. (APOL), Apollo lost -28.36%. The Buckets Having recently celebrated the firm’s 30th anniversary, we cannot help but reflect on the lessons that have made us better over time. Of course, new people often add to the equation. One such person who has contributed to our domestic equity investment process in a positive and concrete way is deep value portfolio manager David Maley, who brought a thoughtful portfolio management practice to our firm when he joined us four and a half years ago. 5 As you know, we seek to own great businesses. More specifically, those with high barriers to entry, high returns on equity, low capital reinvestment requirements, robust cash flows, strong balance sheets, and talented management teams. In a perfect world, we prefer to own these gems with a high level of conviction. But since the world is not perfect, we are also willing to hold companies in which we have moderate conviction, as long as our ownership comes at the right price. We completely shun businesses in which we have low, or no, conviction. Regarding price, we favor large discounts, welcome medium discounts and will accept smaller discounts in one specific instance. To be more precise, we seek to own companies trading at a 40% discount to our internally generated estimate of private market value (PMV)1. We will accept a more moderate 25% discount only when re-establishing a position in a still-admired name that we have owned in the past. In order to ensure that our portfolio weightings reflect these preferences, we have adopted a tool David calls “the buckets.” Each bucket has a discount level paired with a conviction level, which together help us determine portfolio weights. As such, our largest positions should represent great companies selling at deep discounts. From there, we have diminishing portfolio weightings. In practice, each holding is assigned a conviction rating and a valuation rating, both of which are determined by the portfolio managers and revisited on a weekly basis. Initially, we decide our level of conviction—of which there are only two choices: high or moderate. As already noted, we do not buy low conviction stocks, and if a company devolves to low conviction, it should be sold. Next, we determine the degree of discount: large, medium or small. We then assign every stock to a “bucket” with position size guidelines prescribed to them. For example, high conviction holdings trading at large discounts represent 3.5% to 5% positions in the portfolio. Moderate conviction issues trading at large discounts and/or high conviction names selling at medium discounts have weightings ranging from 2% to 3.5%. Lastly, moderate conviction holdings at medium discounts and high conviction stocks trading at small discounts represent just 1% to 2% of the portfolio. Besides low conviction names, the one area we also actively avoid is moderate conviction/small discount issues since they are much less attractive from a risk/ reward perspective. The chart below visually illustrates this breakdown. This tool differs from others in that it is not tied to sector weightings in benchmarks and relative value is not considered. Perhaps this categorization process is best illustrated with two contrasting stock examples. For example, investment banking boutique Lazard Ltd is currently a high conviction holding that trades at a large discount to its private market value and therefore represents a heftier weighting in Ariel Fund (3.6%) and a 4.0% position in Ariel Appreciation Fund. arielinvestments.com 6 Meanwhile, sports and entertainment conglomerate Madison Square Garden Co. (MSG) is a high conviction name whose strong two-year run leaves it trading at a small discount—hence a diminished weighting. (1.6% in Ariel Fund and 0.9% in Ariel Appreciation Fund.) The key to this enhancement is that it adds an even higher level of structure and discipline to our portfolio management process. Ultimately, it challenges us to continually consider our enthusiasm for every holding, as well as our view on its evolving valuation. Changes in either of these perspectives force a deep and meaningful research team discussion since the position is no longer in its proper bucket. In the end, the buckets help us align our view of a stock’s risk and return with its weighting in the portfolio. That is, stocks with the potential for strong, positive impact belong toward the top of the portfolio, while less promising holdings should be small positions. The buckets also clearly illustrate that the portfolio management process is a dynamic one—in practice and implementation. Portfolio Comings and Goings During the quarter, Ariel Fund initiated a position in U.S. Silica Holdings Inc. (SLCA), a supplier of industrial-grade sand to the oil and gas markets. Silica (the technical name for this sand) is critical in the process of hydraulic fracturing, and in our view, mastering the logistics and transportation of this commodity constitutes a durable competitive advantage. We believe the market is underestimating the likely pace of growth in U.S. Silica’s revenue and earnings over the next several years (as demand continues to meaningfully increase), as well as the attractive cash flow characteristics of the company’s business. Meanwhile, Ariel Appreciation Fund added Bristow Group Inc. (BRS), a leading helicopter services provider to the offshore oil and gas industry. We did not eliminate any positions in Ariel Fund or Ariel Appreciation Fund this quarter. We appreciate the opportunity to serve you and welcome your questions or comments. Feel free to contact us at email@arielinvestments.com. Sincerely, John W. Rogers, Jr. Mellody Hobson Chairman and CEO President 1 Private Market Value (PMV) is our estimated value a rational buyer would pay for an entire business given all relevant information. The buyer can be either strategic or financial. The assumption underlying this methodology is that value will always eventually be recognized, whether it be in the public or private markets. 7 Ariel Fund Performance Summary Inception: November 6, 1986 ABOUT THE FUND The Fund pursues long-term capital appreciation by investing in small- to medium-sized companies. AVERAGE ANNUAL TOTAL RETURNS as of September 30, 2013 3rd Quarter 1 Year 3 Year 5 Year 10 Year 20 Year Life of Fund Investor Class +8.78% +33.28 % +15.75% +13.07% +7.94% +10.45% +11.46 % Institutional Class+ +8.83 +33.72 +15.97 +13.20 +8.00 +10.48 +11.48 Russell2500TM Value Index +6.43 +27.58 +17.12 +11.07 +10.03 +11.03 +11.55 Russell2000® Value Index +7.59 +27.04 +16.57 +9.13 +9.29 +10.29 +10.88 S&P 500® Index +5.24 +19.34 +16.27 +10.02 +7.57 +8.80 +9.92 Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS (%) Russell Russell S&P Ariel Value Value Fund† Index Index Index Financial services Consumer discretionary Producer durables Health care Materials & processing Technology Energy Consumer staples Utilities † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Expense Ratio (as of 9/30/2013)* Investor Class 1.03% Institutional Class 0.72% TOP TEN EQUITY HOLDINGS 1 KKR & Co. L.P. % 6Western Union Co. % 2 Gannett Co., Inc. % 7CBRE Group, Inc. % 3 Interpublic Group of Cos., Inc. % 8Fair Isaac Corp. % 4 Lazard Ltd % 9Dun & Bradstreet Corp. % 5 Jones Lang LaSalle Inc. % 10Royal Caribbean Cruises Ltd. % +The inception date for the Institutional Class shares is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of the Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of the Fund’s Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Notes: The graph and performance table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Russell 2500TM Value Index measures the performance of small to mid-cap value companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000® Value Index measures the performance of the small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Russell® is a trademark of Russell Investment Group, which is the source and owner of the Russell Indexes’ trademarks, service marks and copyrights. The S&P 500® is a broad market-weighted index dominated by blue-chip stocks. All indexes are unmanaged, and an investor cannot invest directly in an index. Total return does not reflect a maximum 4.75% sales load charged prior to 7/15/94. *As of September 30, 2012, Ariel Fund’s Investor Class shares had an annual expense ratio of 1.06%, and its Institutional Class shares had an annualized expense ratio of 0.68%. arielinvestments.com 8 Ariel Appreciation Fund Performance Summary Inception: December 1, 1989 ABOUT THE FUND The Fund pursues long-term capital appreciation by investing in medium-sized companies. AVERAGE ANNUAL TOTAL RETURNS as of September 30, 2013 3rd Quarter 1 Year 3 Year 5 Year 10 Year 20 Year Life of Fund Investor Class +8.84% +34.31% +17.65% +14.68% +9.01% +11.17% +11.16% Institutional Class+ +8.92 +34.76 +17.83 +14.79 +9.07 +11.20 +11.19 Russell Midcap® Value Index +5.89 +27.77 +17.27 +11.86 +10.91 +11.17 +11.62 Russell Midcap ® Index +7.70 +27.91 +17.53 +12.97 +10.78 +10.82 +11.38 S&P 500® Index +5.24 +19.34 +16.27 +10.02 +7.57 +8.80 +9.11 Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS (%) Russell Ariel Midcap Russell S&P Appreciation Value Midcap Fund† Index Index Index Financial services Consumer discretionary Health care Producer durables Consumer staples Energy Technology Materials & processing Utilities †Sector weightings are calculated based on equity holdingsin the Fund and exclude cash in order to make a relevantcomparison to the indexes. Expense Ratio (as of 9/30/2013)* Investor Class 1.13% Institutional Class 0.80% TOP TEN EQUITY HOLDINGS 1 First American Financial Corp. % 6 Towers Watson % 2 Lazard Ltd % 7 AFLAC Inc. % 3 Western Union Co. % 8 Illinois Tool Works Inc. % 4 Interpublic Group of Cos., Inc. % 9 Viacom, Inc. % 5 Hospira, Inc. % 10 St. Jude Medical, Inc. % +The inception date for the Institutional Class shares is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of the Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of the Fund’s Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Notes: The graph and performance table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Russell Midcap® Value Index measures the performance of mid-cap value companies with lower price-to-book ratios and lower forecasted growth values. The Russell Midcap® Index measures the performance of mid-cap companies. Russell® is a trademark of Russell Investment Group, which is the source and owner of the Russell Indexes’ trademarks, service marks and copyrights. The S&P 500® is a broad market-weighted index dominated by blue-chip stocks. All indexes are unmanaged, and an investor cannot invest directly in an index. Total return does not reflect a maximum 4.75% sales load charged prior to 7/15/94. *As of September 30, 2012, Ariel Appreciation Fund’s Investor Class shares had an annual expense ratio of 1.17%, and its Institutional Class shares had an annualized expense ratio of 0.99%. 9 Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains and represents returns of the Investor Class shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel Focus Fund may be obtained by visiting arielinvestments.com. Dear Fellow Shareholder: Ariel Focus Fund generated strong performance this past quarter and year to date. Ariel Focus Fund increased +6.95% in the quarter as compared to +3.94% for the Russell 1000 Value Index and +5.24% for the S&P 500 Index. Through the first three quarters of this year the Fund has gained +28.12%, outpacing the +20.47% return of the Russell 1000 Value Index and +19.79% for the S&P 500 Index. A broad selection of companies within our portfolio has driven our strong results thus far in 2013. Seven holdings have increased by more than +40% this year. Just as importantly, we have managed to avoid major disappointments in 2013. We had six stocks decrease in value, but not one was more than 4%. Moreover, our positive performance has been well-diversified across industry sectors. We had at least 5% of the portfolio invested in seven separate sectors this year. Our return in these seven sectors was at least 22%. For the one-year period ending September 30, 2013, Ariel Focus Fund gained +28.02% versus a rise of +22.30% for the Russell 1000 Value Index. Meanwhile, the S&P 500 Index gained +19.34% over the one-year period. The Fund’s top-performing sector was financial services, while consumer discretionary stocks were laggards for the portfolio. On a stock-by-stock basis, Morgan Stanley (MS) and Walgreen Co. (WAG) were top performers in Ariel Focus Fund, gaining +62.48% and +51.64%, respectively. Weaker performers included International Business Machines Corp. (IBM) and Apollo Group, Inc. (APOL), which lost -9.09% and -28.36%, respectively. It is not easy to generalize about the source of this year’s positive results for Ariel Focus Fund when they have been so broad-based. In contrast, we can speak more confidently about where the outperformance did not come from. It did not come from a portfolio of high beta names leveraged to a recovering market. Four out of our five best performers have one-year betas of less than 1.0. Walgreen Co. (WAG), Western Union Co. (WU), Microsoft Corp. (MSFT), and Lockheed Martin Corp. (LMT) all have betas of 0.9 or less. Only Morgan Stanley (MS), up +41.84% this year through the third quarter, can fairly be called a high beta name. arielinvestments.com 10 Opportunities arising from market overreactions to short-term problems in 2012 have driven our 2013 results. At Ariel, we look for good companies with strong long-term prospects trading at significant discounts to intrinsic value because of well-publicized short-term issues. That strategy worked wonderfully with this year’s top contributor, Walgreens. Walgreens has posted solid long-term growth rates while growing market share in a consolidating industry for some time now. In 2012, however, Walgreens’ stock was pummeled during a dispute with pharmaceutical benefits manager Express Scripts. While the often-heated negotiations between the two companies clearly pressured results, the stock’s poor performance in the first half of last year was an overreaction in our view. When the two companies reached an agreement, both Walgreens’ results and its stock rebounded. Somewhat perversely, last year’s dispute has given Walgreens “easy comps,” that is, last year’s weak numbers make this year’s numbers look all that much stronger in comparison. Walgreens’ +48.09% return in 2013 puts its stock very near our calculation of its intrinsic value. We now view shares of leading competitor CVS Caremark Corp. (CVS) as cheaper than that of Walgreens, so we have been buying the former and selling the latter. Western Union is another holding whose 2013 outperformance was born in 2012 problems. Last year, the stock declined more than 30% over two days in reaction to missed earnings resulting from the loss of a corporate partner in Mexico, an important destination for the money transfer business. Additionally, the market became concerned with talk in Washington of “closing the border.” Reduced global immigration would indeed hurt Western Union’s business. Once again, the market overreacted in our view. This leading wide-moat company, which enjoys very high margins for a financial services company, traded for less than 9x our calculation of forward earnings in the fourth quarter of last year. We bought more Western Union, making the company the largest position in Ariel Focus Fund at various times this year. The company has succeeded in finding new Mexican partners, and earnings are starting to grow again. Money transfers across international borders have increased dependably for decades. Today more human beings cross more borders than at any time in history. Western Union’s stock is up +40.27% this year and yet remains relatively attractive at around 11x forward earnings. Given this valuation, the company continues to be a large position in the portfolio. Although we mentioned our energy holdings briefly above, two of our holdings merit more discussion. Chesapeake Energy Corp. (CHK) and National Oilwell Varco (NOV) were both among our top five contributors during the quarter. Last year, both stocks were hurt by unexpectedly low natural gas prices and the resulting reduced profit expectations for natural gas drilling. We believe natural gas will be an important part of helping the U.S. and North America reach energy independence. This will have profound effects on our economy, not to mention geopolitics. Chesapeake and National Oilwell Varco are well-positioned to benefit from this trend, which we expect to last for decades. We should note, however, that Chesapeake’s +57.85% increase this year has made it another stock that has moved from “ridiculously cheap” to “modestly attractive,” in our opinion. While we had some big winners this quarter, some investments lagged. Target Corp. (TGT) dropped -6.50% due to lower than expected sales growth and profitability in Canada and soft same-store sales growth in the U.S. amidst a challenging retail environment. We have recently added to our position on weakness. Our greatest disappointment so far in 2013 has been International Business Machines Corp. (IBM), which has missed our revenue expectations in four of the last five quarters. Sales in emerging markets have been particularly disappointing. We believe IBM’s stock is quite cheap, trading at about 10x forward earnings estimates after adjusting for cash on the balance sheet. We recently added to our position. We also take some solace from noting that Berkshire Hathaway Inc. (BRK.B) is IBM’s largest shareholder. We are paying close attention to IBM, making sure our thesis remains intact—especially in emerging markets. 11 Other stocks posting modest declines this year include our new holdings Mosaic Co. (MOS) and CVS Caremark, as well as Apollo Group, Inc. (APOL), DIRECTV (DTV) and AFLAC Inc. (AFL) (which we exited previously). In the third quarter, we sold two stocks. We sold KKR & CO. L.P. (KKR) when it approached our calculation of intrinsic value. Doing so was painful for us, because we think KKR is a great company employing many of the people we most respect in the financial services industry. Market sentiment toward publicly-traded private equity firms such as KKR varies wildly: “The market either loves ‘em, or it hates ‘em, never in-between.” At any given time, the market seems convinced the private equity model is broken and companies will never earn carried interest profits again. At other times, the market seems convinced the good times will last forever. The bearish sentiment was in force in 2012 when we first purchased KKR below $11 per share. The bullish sentiment was in force in the third quarter when we sold our last shares at $21. Finally, we sold The Northern Trust Corp. (NTRS) in the third quarter on valuation as it became too much loved for our contrarian taste. We added four new names in the quarter. We initiated a position in CVS as we trimmed our holdings of Walgreens. We love the retail pharmacy business and believe these companies will play an important role in containing health care costs going forward. That said, we are not thrilled with Walgreens’ recent acquisition streak and prefer CVS’s focus on its core businesses of drug stores and pharmaceutical benefits management. In addition, CVS is now trading about two P/E multiple points cheaper than Walgreens, appealing to our value instincts. We also bought Mosaic, a leading fertilizer manufacturer and distributor. We have followed Mosaic for years believing that world population growth and the resulting increase in demand for food will increase the need for more and better fertilizers. Mosaic’s stock dropped sharply this quarter when competitor companies in Belarus and Russia announced an end to their pricing cartel. This is exactly the kind of short-term sell-off we love. Headlines focused on near-term problems gave us an opportunity to purchase a great company in a great industry with extremely high barriers to entry. Try opening a new fertilizer plant some time. Good luck. We also purchased real estate title insurance provider First American Financial Corp. (FAF), a current holding in all of our other mutual funds. We took advantage of a temporary price dip and added First American to Ariel Focus Fund. In addition, we bought independent oil and gas exploration and production company Apache Corp. (APA). In last quarter’s letter we noted that stocks in the U.S. had become significantly less attractive, making us relatively more cautious. After another strong quarter for the market and an even stronger quarter for our fund, we are finding it harder to find new opportunities. We ended the quarter with an unusually large amount of cash, more than 6%. This cash was mainly the result of inflows but also from a dearth of new stocks meeting both our quality and value requirements. We believe the market is now fairly valued—definitely not as cheap as it was a year ago on our metrics. As a result, Ariel Focus Fund sports a somewhat more defensive stance. A market run might cause the portfolio to lag, but we believe prudence is in order at these valuation levels. We appreciate the opportunity to serve you and welcome your questions or comments. Feel free to contact us at email@arielinvestments.com. Sincerely, Charles K. Bobrinskoy Portfolio Manager arielinvestments.com 12 Ariel Focus Fund Performance Summary Inception: June 30, 2005 ABOUT THE FUND The Fund pursues long-term capital appreciation.1 AVERAGE ANNUAL TOTAL RETURNS as of September 30, 2013 3rd Quarter 1 Year 3 Year 5 Year Life of Fund Investor Class +6.95% +28.02% +14.20% +7.99% +5.01% Institutional Class + +7.02 +28.36 +14.38 +8.09 +5.07 Russell 1000® Value Index +3.94 +22.30 +16.25 +8.86 +5.80 S&P 500® Index +5.24 +19.34 +16.27 +10.02 +6.49 Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS (%) Ariel Focus Fund† Russell Value Index S&P Index Financial services Producer durables Energy Consumer discretionary Health care Technology Consumer staples Materials & processing Utilities † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Expense Ratio (as of 9/30/2013)* Investor Class Institutional Class Net 1.25% 1.00 % Gross 1.54% 1.19 % TOP TEN EQUITY HOLDINGS 1 Stanley Black & Decker, Inc. 5.5% 6 Lockheed Martin Corp. 5.2% 2 International Business Machines Corp. 5.5% 7 Target Corp. 3.7% 3 National Oilwell Varco 5.4% 8 Johnson & Johnson 3.7% 4 Western Union Co. 5.4% 9 Snap-on Inc. 3.4% 5 Microsoft Corp. 5.3% 10 Walgreen Co. 3.4% 1As of 02/01/2013 Ariel Focus Fund has the ability to invest in common stocks of companies of any size. +The inception date for the Institutional Class shares is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of the Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of the Fund’s Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. *As of September 30, 2012, Ariel Focus Fund (Investor Class) had an annual net expense ratio of 1.25% and a gross expense ratio of 1.58%. As of September 30, 2012, Ariel Focus Fund (Institutional Class) had an annualized net expense ratio of 1.00% and an annualized gross expense ratio of 1.29%. Effective February 1, 2014, Ariel Investments, LLC, the Adviser, has contractually agreed to waive fees and reimburse expenses (the “Expense Cap”) in order to limit Ariel Focus Fund’s total annual operating expenses to 1.00% of net assets for the Investor Class and 0.75% of net assets for the Institutional Class through the end of the fiscal year ending September 30, 2016. Through January 31, 2014, the Expense Cap will continue to be 1.25% for the Investor Class and 1.00% for the Institutional Class. Notes: The graph and performance table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Russell 1000® Value Index measures the performance of large-cap value companies with lower price-to-book ratios and lower expected growth values. Russell® is a trademark of Russell Investment Group, which is the source and owner of the Russell Indexes’ trademarks, service marks and copyrights. The S&P 500® is a broad market-weighted index dominated by blue-chip stocks. All indexes are unmanaged, and an investor cannot invest directly in an index. 13 Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains and represents returns of the Investor Class shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel Discovery Fund may be obtained by visiting arielinvestments.com. Dear Fellow Shareholder: This was a disappointing quarter for Ariel Discovery Fund, as our return of +2.47% lagged the +7.59% return of the Russell 2000 Value Index and the +5.24% gain of the S&P 500 Index. Year-to-date, Ariel Discovery Fund has returned +19.67%, as compared to +23.07% for the Russell 2000 Value and +19.79% for the S&P 500 Index. We continue to trail the benchmark since inception due to a tough launch, but even with this tough quarter our two-year annual return of +27.18% is respectable compared to the Russell 2000 Value Index and the S&P 500 Index. Ariel Discovery Fund Results Ended September 30, 2013 3Q13 YTD 1 Year 2 Year Since 01/31/11 Inception Ariel Discovery Fund +2.47% +19.67% +17.31% +27.18% +8.64% Russell 2000 Value Index +7.59% +23.07% +27.04% +29.80% +12.62% S&P 500 Index +5.24% +19.79% +19.34% +24.65% +13.05% Top performers during the quarter were Furmanite Corp. (FRM), which gained +47.98%; Emergent BioSolutions Inc. (EBS), up +32.11%; and Gulf Island Fabrication, Inc. (GIFI), which returned +28.51%. On the downside were Vical Inc. (VICL), losing -60.38%; JAKKS Pacific, Inc. (JAKK), down -40.71% before it was sold, and Pendrell Corp. (PCO), which fell by -25.67% (although it remains up +52.67% year-to-date). Vical is discussed in detail below. Year-to-date, our biggest contributors were Furmanite, which gained +84.36%; ARC Document Solutions Inc. (ARC), up +79.30%; and Market Leader, Inc. (LEDR), which rose by +68.40% before we sold it prior to the close of its acquisition by Trulia (TRLA). Vical has been our biggest loser year-to-date, falling by -57.39%. JAKKS dropped by -46.00%, and Rentech, Inc. (RTK) was down by -24.71%. arielinvestments.com 14 As noted above, for the one-year period ending September 30, 2013, Ariel Discovery Fund gained +17.31% versus a gain of +27.04% for the Russell 2000 Value Index. Meanwhile, the S&P 500 Index gained +19.34% over the one-year period. The results were driven by individual stock results. Our two biggest contributors to performance were large holdings Market Leader Inc. (LEDR), up +64.63%, and Madison Square Garden Co. (MSG), which gained +50.34%. Top detractors for the past year were Vical Incorporated (VICL), down -71.36%, and Imation Corp. (IMN), which lost -26.65%. Vical We typically use these letters to discuss our approach to deep value investing, to outline the case for our favorite stocks, or to comment on trends in the market which we believe will affect our portfolio holdings. This quarter, however, we will share the story of a stock we have held for more than a decade which, at first glance, appears to have “blown up.” We want to explain why we have owned it, how our valuation work continues to indicate a bargain within our long-term discipline, and how we will evaluate the company going forward. Most importantly, we want to demonstrate why we think the company is on solid footing and continues to provide a great long-term investment opportunity. On Monday, August 12th, after announcing that the Phase III trial of its Allovectin compound, a metastatic melanoma therapy, had failed, Vical stock dropped by 57%. Specifically, it did not meet either the primary endpoint of objective response rate or the secondary goal of overall survival. This result obviously disappointed the company, shareholders, and, most of all, cancer patients. Many had hoped this immunotherapy compound would revolutionize treatment for those battling this terrible disease. Although we would have preferred a better outcome on Allovectin, our thesis for Vical was not a simple bet on its success. In our analysis, the company’s infectious disease platform – with multiple promising products –was worth well more than the $240 million enterprise value of Vical just prior to the announcement. We continue to believe that is the case. All along, we knew a Phase III failure for Allovectin would lead to a short-term hit to the stock, but we believed in the long-term, Vical was an undervalued infectious disease company. To us, Allovectin represented a free option on a cancer treatment with enormous upside potential. This option proved to be of no value, but our view on the rest of the company has not changed. Due to the impending binary event surrounding Allovectin, we limited our position size. Indeed, we frequently reduced our weighting in the stock over the years when it traded higher. Just prior to the Allovectin announcement we had a weighting of roughly 3.5%, reflecting our view of extreme long-term undervaluation combined with near-term uncertainty. By comparison, our larger positions tend to be in the range of 5.0% to 6.0%, when we find severe dislocations but greater clarity. Some History We first bought Vical shares in late 2002 in our Ariel Micro-Cap Value Product as part of a “basket” of eight micro-cap biotechnology stocks combined to equal one normal position. A sustained market decline had left the industry in shambles, and we were able to buy the small positions in emerging companies for roughly half their net cash. True, we had limited insight into any specific early-stage compound’s approval, but we were able to own cheap assets—cash—and invest in science (difficult to value, but potentially quite valuable). As the market recovered in 2003, the stocks moved sharply higher, and we sold all except for Vical. We held Vical and later built it into a normal-sized position in both our Ariel Micro-Cap Value Product and eventually Ariel Discovery Fund. We realized its shares were priced like a one-product, early-stage biotech company. In reality, Vical’s DNA delivery technology platform allowed it to build a deep, well-advanced pipeline of compounds whose potential outcomes are related but not identical. In addition, management did an outstanding job over time of partnering with larger pharmaceutical companies, enabling Vical to conserve cash and minimize dilution. 15 Products Success with Allovectin would have led to significant upside, but its failure has no bearing on the likelihood of success for Vical’s infectious disease candidates: ASP00113 (formerly TransVax) – This is a therapeutic vaccine for cytomegalovirus (CMV) in transplant patients. Vical has partnered with Astellas, granting an exclusive license in exchange for up to $130 million in payments and double-digit royalties. Astellas recently launched a Phase III for stem cell transplant, and is expected to begin a Phase II for solid organ transplant later this year. CyMVectin – CMV vaccine for prevention of congenital infection. This could potentially be an opportunity of more than $2 billion for adolescent females. Vical is exploring partnerships for development of this promising compound. Vaxfectin Adjuvant – This mixture is designed to increase immune responses when added to a vaccine. It has value either in Vical programs or as a technology for license or sale. Herpes Simplex Program – This early stage program uses a Vaxfectin-formulated vaccine against HSV-2. The company expects to initiate a Phase I/II trial in late 2013. Other – Vical also has a pandemic influenza rapid response technology, collaborations with Sanofi and Anges in angiogenesis, and two approved animal vaccines. Given its current price of $1.25/share, the company’s enterprise value is a meager $38 million. To value Vical, we look at the company as a collection of assets held in cash ($70 million), product candidates, approved animal vaccines, and intellectual property in the form of its DNA technology platform. The company has one Phase III candidate being fully funded by a major global firm plus a number of potentially valuable assets. Thus we believe the valuation is extraordinarily low; in our opinion the market’s reaction to the Allovectin failure was wildly overdone. For each of the prospective compounds, we estimate the following: market potential, Vical’s likely share upon approval, and the probability of success. We then calculate the probability-weighted revenues for each candidate, apply an appropriate price/sales multiple, and discount these values back to the present. Each compound then has a probabilistic present value. To err on the side of conservatism, we do not add in any value for the animal vaccines or for the DNA technology platform itself – thereby assigning no value to any potential future discoveries. Finally, to be extremely conservative, we assume that all cash including any raised from equity offerings or from Astellas will be spent, and we assume a doubling of the share count. These calculations produce a fair value that is nearly 30% above the stock price before the Allovectin announcement. Again, there is uncertainty — as each compound will ultimately either have value or it will not—but we believe the risk/reward in the long-term continues to be in our favor. Success with any one compound could lead to a valuation far above current levels, and, as compounds advance, the likelihood of interest from larger pharmaceutical firms and the opportunity to monetize these assets increases. arielinvestments.com 16 The key to our ownership going forward will be the actions of management and the Board of Directors. We have been impressed with CEO Vijay Samant’s stewardship of capital over the years and have communicated to him and his Board that the failed trial puts additional pressure on them in this regard. In our opinion, the company’s leadership needs to be open to further partnerships, asset sales and potentially even the sale of the company. Such actions should eliminate the need to raise capital at dilutive prices and therefore preserve and potentially enhance the value we believe exists in Vical. The duration and size of our ownership will depend greatly on how we view these issues. The company has already made significant cost reductions in recent weeks, and we believe that Vijay Samant and the Board of Directors will be focused on proper capital allocation. Again, we were truly disappointed in the Allovectin results and never enjoy reporting news that hurts your returns. That said, we believe there is a great deal of value in Vical stock, and if correct, we expect to be rewarded for our patience. We will continue to monitor the actions of management and the Board closely and as a major shareholder we will strongly encourage them to act in owners’ interests. Portfolio Comings and Goings There were several deletions during the quarter. We sold out of Orion Energy Systems, Inc. (OESX), Ballantyne Strong, Inc. (BTN) and Gaiam, Inc. (GAIA) due to their small sizes, as we plan to focus on stocks with market capitalizations of at least $100 million going forward. We sold one of our original holdings, Madison Square Garden Co. (MSG), as it had grown from under $2 billion in market capitalization in early 2011 to over $4.5 billion. We eliminated JAKKS Pacific after its declining business caused it to issue a dilutive convertible bond, leading us to believe our thesis had dissolved. We sold the last of our position in Market Leader shortly before its deal to be acquired by Trulia closed. Finally, we sold our position in Vical to realize a tax loss in early September, but have repurchased the stock as of this writing as the necessary 31 days have passed. We added three attractive new names during the quarter, as follows: RealNetworks, Inc. (RNWK) — Based in Seattle, RealNetworks is best known for its RealPlayer media player software. The company has struggled in recent years, but we were attracted by the return of founder Rob Glaser to a company trading barely above its net cash and below our estimate of liquidation value. Since our initial purchase, the company has introduced RealPlayer Cloud, which along with other new products makes us confident that Mr. Glaser is likely to lead a successful turnaround. Superior Industries Intl Inc. (SUP) — Los Angeles-based Superior is the leading wheel supplier to the North American auto industry. The company is solidly profitable, pays a dividend yielding over 4%, and has attractive long-term growth prospects if it is able to effectively increase its capacity. Yet the stock trades below book value, with no debt and significant excess cash. Brooks Automation, Inc. (BRKS) — Based outside of Boston, Brooks produces semiconductor manufacturing equipment, and has recently expanded into the life sciences area. The company has a leadership position in tool automation for semiconductor makers. The company has a pristine balance sheet with excess cash, solid leadership under CEO Steve Schwartz, and currently trades for roughly its book value. We appreciate the opportunity to serve you and welcome your questions or comments. Feel free to contact us at email@arielinvestments.com. Sincerely, 17 Ariel Discovery Fund Performance Summary Inception: January 31, 2011 ABOUT THE FUND The Fund pursues long-term capital appreciation and searches for a margin of safety1 by investing in small companies trading at significant discounts to their intrinsic values. AVERAGE ANNUAL TOTAL RETURNS as of September 30, 2013 3rd Quarter 1Year Life of Fund Investor Class +2.47 % +17.31 % +8.64 % Institutional Class+ +2.53 +17.64 +8.87 Russell 2000® Value Index +7.59 +27.04 +12.62 S&P 500® Index +5.24 +19.34 +13.05 Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS (%) Russell Ariel S&P Discovery Value Fund† Index Index Technology Financial services Producer durables Consumer discretionary Energy Materials & processing Utilities Health care Consumer staples † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make arelevant comparison to the indexes. GROWTH OF A $10,(INVESTOR CLASS) Expense Ratio (as of 9/30/2013)* Investor Class Institutional Class Net 1.50% 1.25% Gross 2.90% 1.93% TOP TEN EQUITY HOLDINGS 1 First American Financial Corp. 5.7% 6 Rosetta Stone Inc. 3.3% 2 Contango Oil & Gas Co. 4.8% 7 Erickson Air-Crane, Inc. 3.0% 3 Cowen Group, Inc. 4.0% 8 POZEN Inc. 3.0% 4 International Speedway Corp. 3.9% 9 Pendrell Corp. 2.9% 5 Rentech, Inc. 3.4% 10 AV Homes, Inc. 2.7% 1Attempting to purchase with a margin of safety on price cannot protect investors from the volatility associated with stocks, incorrect assumptions or estimations on our part, declining fundamentals or external forces. +The inception date for the Institutional Class shares is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of the Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of the Fund’s Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. *As of September 30, 2012 Ariel Discovery Fund (Investor Class) had an annual net expense ratio of 1.50% and an annual gross expense ratio of 5.18%. As of September 30, 2012, Ariel Discovery Fund (Institutional Class) had an annualized net expense ratio of 1.25% and an annualized gross expense ratio of 4.78%. Effective February 1, 2014, Ariel Investments, LLC, the Adviser, has contractually agreed to waive fees or reimburse expenses (the “Expense Cap”) in order to limit Ariel Discovery Fund’s total annual operating expenses to 1.25% of net assets for the Investor Class and 1.00% for the Institutional Class through the end of the fiscal year ending September 30, 2016. Through January 31, 2014, the Expense Cap will continue to be 1.50% for the Investor Class and 1.25% for the Institutional Class. Notes: The graph and performance table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Russell 2000® Value Index measures the performance of the small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Russell® is a trademark of Russell Investment Group, which is the source and owner of the Russell Indexes’ trademarks, service marks and copyrights. The S&P 500® is a broad market-weighted index dominated by blue-chip stocks. All indexes are unmanaged, and an investor cannot invest directly in an index. arielinvestments.com 18 Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains and represents returns of the Investor Class shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel International Fund and Ariel Global Fund may be obtained by visiting arielinvestments.com. Dear Fellow Shareholder: As you know, stocks continued a massive global rally this quarter. So we are happy to report a quarter of strong absolute performance and solid relative results. During the quarter, Ariel International Fund gained +11.03%, versus the MSCI EAFE Index, which returned +11.61%. Additionally, Ariel Global Fund rose +8.49%, topping the MSCI ACWI Index, which advanced +8.02%. For the one-year period ending September 30, 2013, Ariel International Fund returned +28.11% versus +24.29% for the MSCI EAFE Index. Over the same period, Ariel Global Fund advanced +28.84% compared to the MSCI ACWI Index, which gained +18.37%. For both funds, the top contributing sector was information technology, while the top detracting sector was telecommunication services. For Ariel International Fund, on a stock specific basis, top contributors were Nokia Corp. and Roche Holding AG, gaining +158.31% and +49.23%, respectively. Detractors included NTT DoComo, Inc. and Nintendo Co., Ltd., sliding -2.20% and -9.83%, respectively. Top contributors for Ariel Global Fund were Nokia Corp. and Gilead Sciences, Inc. returning +155.49% and +89.48%, respectively. Detractors included NTT DoComo, Inc., returning -5.47%, and Mobistar SA, falling -19.63%, respectively. Turning to philosophy and process, as we have mentioned before, we are true bottom-up stock pickers, but oftentimes market pressures bearing down on an area cause us to dive into that part of the market to find bargains. In our second-quarter 2013 letter, we explored how this tactic drove a significant weighting in Japanese stocks that worked very well and quite quickly. Mind you, we did not “bet” on Japan, but rather used the market’s pessimism toward its overall economy in order to initiate positions in thriving multinationals that happened to be headquartered in Japan. In this quarter’s letter we will explore a more recent, similar move: our international and global portfolios now have significant overweightings (versus their benchmarks) in health care stocks. To some this positioning may represent a very different tactic—a sector stance versus a geographical one. To our minds the idea is very similar, however: Market pressures drove low prices for a large group of securities from which we hand-pick wonderful companies for our portfolios. It makes little difference to us whether negativity compresses stock prices in a country, region, sector, or industry; what matters is the gems such pressure creates. 19 We think the history of the health care sector over the last quarter-century has been shaped largely by heuristics, mental shortcuts used to make decision-making easier, as well as behavioral biases. In the 1990s, the health care sector was globally a darling of growth investors. Investors worldwide saw gradual revenue gains, wonderful margins, and massive cash flows and created a heuristic explanation for it. Specifically, investors reasoned, the population in the developed world was getting older, creating a vast, long-term demand for drugs, medical devices, etc. This story, which of course was rooted in reality, ultimately became overly simplistic: Health care is a growth sector, and therefore its stocks deserve to be priced at a premium to the market. Indeed, during the massive global rally from their January 31, 1992 inception dates through March 31, 2000, the DJ Global Health Care Index’s +220.07% total gain topped the DJ Global Index’s +198.47% return. When a complex narrative based on reality becomes overly simplistic, groupthink replaces actual analysis. As such, the market created very rosy forecasts for health care companies that were inevitably too good to be true. But as optimism peaked, key health care companies encountered short-term issues. A wave of key drugs faced patent expirations, but with relatively few new approved drugs to replace them. Thus, pharmaceutical giants were unable to meet revenue and earnings targets. So the market created a new gloomy heuristic to explain disappointing numbers in the beginning of the new century. Health care companies, the argument went, had gotten fat and happy (and therefore lazy) in the heyday of the 1990s and were now doomed to slow growth because their scientific creativity had waned. Thus, in the two multi-year global rallies of this century, health care stocks have lagged. From January 2004 to October 2007, the DJ Global Index gained a total +85.04%, but the health care sector index gained just +40.85%. Similarly, from March 2009 to April 2011, the DJ Global Health Care Index returned +65.48%, well below the +103.98% leap of the broad global index. The experience of specific companies, of course, differed from firm to firm but followed the general pattern. Below we will explain the current opportunities we see in the stocks of Johnson & Johnson and Roche, but first we will describe how they got there. Johnson & Johnson was a true favorite in the 1990s mega-cap bull market, with its glory days persisting until the end of 2002. From that point through 2010, it hit a relative rough patch. During the 1991 to 2002 period, Johnson & Johnson’s revenues gained a remarkable +10.2% annually; in the subsequent period they slipped to a still-solid +6.8%. Its earnings decline was not as steep. The company compounded earnings per share (EPS) at a remarkable +13.6% in the 1990s and early 2000s period before slipping to +10.4% annually in the second era. Its price/earnings (P/E) ratios showcased its increasing popularity in the first period, as well as its fall from grace. Johnson & Johnson’s earnings multiple soared from 26.1x in 1991 to a lofty 37.6x in 1998 before drifting down in the bear market to 24.9x at the end of 2002. From there it plummeted, however, to a low of just 12.9x at the end of 2010. Note that while investors chopped its P/E multiple in half from 2002 to 2010, its earnings per share more than doubled. Roche’s story is different, and even more provocative. Its revenue growth has been quite steady, shifting only slightly from 9% in the 1991 to 2005 period down to 8% in the 2005 to 2012 period. Its earnings and P/E multiple, however, have been more jumpy throughout the multi-decade period, largely because Roche has had negative earnings years such as 1997 and 2002. Still, there is a very clear drop in sentiment in the recent period not reflected in fundamental results. That is, in 2005 Roche earned $1.37 per share, rising to $3.02 per share last year—a growth rate of +11.9% annually—without any negative earnings years. The recent steady growth is far better, we think, than the volatile rise of +9.8% per year from 1991 to 2005. And yet the market chopped Roche’s P/E ratio in half, from 27.3x in 2005 to 13.6x in 2011 (before it recovered a bit recently). arielinvestments.com 20 What we see, then, is two companies with very long, strong track records before one even considers any details about the businesses—and both stocks are much cheaper than they have been historically. That prompted us to investigate, and when we dove deeply we got even more interested. After its slide in the current century, Johnson & Johnson took the opportunity to reinvigorate itself. Alex Gorsky, who became CEO in 2012, led a major transformation; he charged his new operations head, Sandra Peterson, with structural improvements across the company. On the pharmaceutical side, it refocused its Research & Development (R&D) on blockbuster segments such as anti-coagulants and oncology. In its medical technology division, the company boldly exited the underperforming drug-eluding stent business and deployed foreign cash through the acquisition of high-margin specialty implant maker Synthes, a Swiss company. Johnson & Johnson even bolstered its consumer brands such as Neutrogena and Band-Aid, which offer lower margins but steady cash flows. More importantly, it has gotten past the embarrassing 2010 recalls of the children’s versions of Tylenol, Motrin, Zyrtec and Benadryl, and all four are now back on the shelves. We always look forward, even when analyzing a 127-year old company, and at this point see a lean, mean heavyweight ready to compete. In our view, Roche has traditionally been misunderstood. It has generally been priced as a traditional pharmaceutical company, but in reality it functions as a biotechnology giant. That is, after fully acquiring long-time partner Genentech, 70% of its revenues come from biologics, which have much higher margins than traditional compounds. This structure allows the company to fund the world’s largest pharmaceutical R&D budget of $9 billion annually. It homes in on targeted therapy cancer drugs in particular. While most competitors are still at the nascent stage of evaluation, Roche already has some of these personalized treatments on the market and many in late-stage development. Roche is at the forefront of immunotherapy—drugs eliciting the body’s natural immune system. Such drugs potentially offer a breakthrough, curing certain types of cancer, meaning patients now measure success in somewhat lengthened lifespans. With many drugs already on the market and this type of very promising pipeline, we have a hard time seeing the company as a slow grower. We hope this level of detail explains the difference between backdrop and foreground, which work in concert in such a situation. That is, the backdrop is negativity related to a set of stocks, whether they be competitors in an industry, domiciled in the same country or exposed to a certain macroeconomic expectation. It matters, but largely insofar as it causes expectations and prices to drop. In the foreground are the companies themselves. The aforementioned details about individual companies, which of course are just the headlines to our diligent research, demonstrate that a good business on an even better trajectory is most important to us. When the two combine, we see a beautiful picture. We appreciate the opportunity to serve you and welcome your questions or comments. Feel free to contact us at email@arielinvestments.com. Sincerely, Rupal J. Bhansali Portfolio Manager 21 ArielInternational Fund Performance Summary Inception: December 30, 2011 ABOUT THE FUND The Fund pursues long-term capital appreciation by investing primarily in companies outside the U.S. in developed international markets. AVERAGE ANNUAL TOTAL RETURNS as of September 30, 2013 3rd Quarter 1 Year Life of Fund Investor Class +11.03% +28.11% +13.66% Institutional Class +11.05 +28.42 +13.88 MSCI EAFE® Index +11.61 +24.29 +19.90 Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS1 (%) Ariel MSCI International EAFE Fund† Index Information technology Financials Consumer discretionary Consumer staples Health care Telecommunication services Energy Utilities Industrials Materials † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. COUNTRY WEIGHTINGS (%) Japan U.K. Switzerland Germany China Netherlands Italy U.S. Finland France Ireland Canada Sweden Luxembourg Hong Kong Spain Norway Singapore Czech Republic TOP TEN COMPANIES^ 1 Roche Holding AG 5.1% 2 Deutsche Boerse AG 4.8% 3 Koninklijke Ahold NV 4.6% 4 GlaxoSmithKline plc 3.8% 5 Tesco plc 3.6% 6 Nokia Corp. 3.4% 7 Snam SpA 2.8% 8 China Mobile Ltd. 2.7% 9 Nestle SA 2.7% 10 Shimamura Co., Ltd. 2.5% ^ For the purposes of determining the Fund’s top ten companies, securities of the same issuer are aggregated. Expense Ratio (as of 9/30/2013)* Investor Class Institutional Class Net 1.40% 1.15% Gross 9.36% 6.53% 1The sectors above are the Global Industry Classification Standard (“GICS”) sector classifications. GICS was developed by and is the exclusive property and a service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Ariel Investments, LLC. Neither MSCI, S&P nor any third party involved in making or compiling the GICS or any GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any of such standard or classification. Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. *As of September 30, 2012 Ariel International Fund (Investor Class) had an annualized net expense ratio of 1.40% and an annualized gross expense ratio of 17.00%. As of September 30, 2012, Ariel International Fund (Institutional Class) had an annualized net expense ratio of 1.15% and an annualized gross expense ratio of 15.70%. Effective February 1, 2014, Ariel Investments, LLC, the Adviser, has contractually agreed to waive fees or reimburse expenses (the “Expense Cap”) in order to limit Ariel International Fund’s total annual operating expenses to 1.25% of net assets for the Investor Class, and 1.00% of net assets for the Institutional Class, through the end of the fiscal year ending September 30, 2016. Through January 31, 2014, the Expense Cap will continue to be 1.40% for the Investor Class and 1.15% for the Institutional Class. Notes: The performance table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. MSCI EAFE® Index is an unmanaged, market weighted index of companies in developed markets, excluding the U.S. and Canada. An investor cannot invest directly in an index. arielinvestments.com 22 Ariel Global Fund Performance Summary Inception: December 30, 2011 ABOUT THE FUND The Fund pursues long-term capital appreciation by investing primarily in companies both within and outside the U.S., in countries with developed or emerging markets. AVERAGE ANNUAL TOTAL RETURNS as of September 30, 2013 3rd Quarter 1 Year Life of Fund Investor Class +8.49% +28.84% +15.68% Institutional Class +8.50% +29.15% +15.97% MSCI AC World IndexSM +8.02% +18.37% +18.28% Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. COMPOSITION OF EQUITY HOLDINGS1 (%) Ariel MSCI Global AC World Fund† Index Health care Information technology Financials Consumer discretionary Consumer staples Telecommunication services Industrials Energy Materials Utilities † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. COUNTRY WEIGHTINGS (%) U.S. U.K. Switzerland Japan China Germany Netherlands Finland France Italy Ireland Canada Hong Kong Spain Luxembourg Turkey Brazil Czech Republic Sweden Singapore TOP TEN COMPANIES^ 1 Microsoft Corp. 4.5% 2 Johnson & Johnson 4.2% 3 Roche Holding AG 4.1% 4 Gilead Sciences, Inc. 3.5% 5 Koninklijke Ahold NV 3.1% 6 Deutsche Boerse AG 3.1% 7 China Mobile Ltd. 2.8% 8 Tesco plc 2.6% 9 Quest Diagnostics Inc. 2.4% 10 GlaxoSmithKline plc 2.3% ^ For the purposes of determining the Fund’s top ten companies, securities of the same issuer are aggregated. Expense Ratio (as of 9/30/2013)* Investor Class Institutional Class Net 1.40% 1.15% Gross 5.37% 2.51% 1The sectors above are the Global Industry Classification Standard (“GICS”) sector classifications. GICS was developed by and is the exclusive property and a service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Ariel Investments, LLC. Neither MSCI, S&P nor any third party involved in making or compiling the GICS or any GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any of such standard or classification. Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. *As of September 30, 2012 Ariel Global Fund (Investor Class) had an annualized net expense ratio of 1.40% and an annualized gross expense ratio of 12.33%. As of September 30, 2012, Ariel Global Fund (Institutional Class) had an annualized net expense ratio of 1.15% and an annualized gross expense ratio of 4.07%. Effective February 1, 2014, Ariel Investments, LLC, the Adviser, has contractually agreed to waive fees or reimburse expenses (the “Expense Cap”) in order to limit Ariel Global Fund’s total annual operating expenses to 1.25% of net assets for the Investor Class, and 1.00% of net assets for the Institutional Class, through the end of the fiscal year ending September 30, 2016. Through January 31, 2014, the Expense Cap will continue to be 1.40% for the Investor Class and 1.15% for the Institutional Class. Notes: The performance table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. MSCI ACWI (All Country World Index) IndexSM is an unmanaged, market weighted index of global developed and emerging markets. An investor cannot invest directly in an index. 23 As with many of our Deep Value holdings, we believe that Cowen Group, Inc. (COWN) is an underfollowed and widely misunderstood small-cap company, providing an attractive risk/reward profile at current prices. Cowen Group was formed when Cowen Holdings, a boutique investment bank with roots dating back to 1918, was purchased by Ramius LLC in 2009. The venerable Cowen brand remains, but top management is made up primarily of members of RCG Holdings LLC, which founded Ramius, an alternative asset manager, in 1994. Ramius is a highly successful and well respected alternative asset manager with roughly $9 billion in assets under management and an outstanding track record in product lines such as U.S. Small Activist, Global Long/Short Credit, Healthcare Royalty, Real Estate, and Alternative Solutions. Extraordinary Leadership Cowen Group’s seasoned management team is led by CEO Peter Cohen, who was CEO of Shearson Lehman from 1983 to 1990. Ramius Chair and Cowen Group Vice Chair Thomas Strauss rose to President of Salomon Brothers in 1986. Ramius purchased Cowen in 2009 to ensure a permanent capital base, but internal and external challenges in the investment banking and brokerage businesses led to a very difficult period for the combined company. Jeff Solomon, an original Ramius executive, is now leading Cowen & Co., the investment bank and brokerage arm, through a drastic overhaul which appears to be successfully taking hold. Finally, Michael Singer was brought in to lead Ramius in 2012 from Third Avenue Management, where he was Head of Alternative Investments. This is a savvy team with decades of experience on both sides of the business; we have been extraordinarily impressed with them in our series of meetings over the past couple of years, as well as by the actions they have taken to build the business and maximize shareholder value. We take great comfort in knowing insiders own more than 20% of the company. A Unique Collection of Assets The combination of the two businesses creates a firm with three profit centers: asset management; a research-driven investment bank with a full suite of advisory and capital markets capabilities; as well as invested firm capital. Ramius has a history of wisely investing firm capital to drive growth in its operating businesses. A very significant portion of the firm’s highly liquid balance sheet is invested alongside Ramius investment management clients; since 1999, Ramius has generated a 16% Return on Equity (ROE) with its internal capital. Ramius’s business model is highly scalable—it could manage up to $20 billion on its current platform. And finally, Cowen & Co. appears to have turned the corner as it is well-positioned to serve active investment managers and growth companies with a vastly improved cost structure. Attractive Valuation Despite a substantial year-to-date gain, Cowen Group shares still trade at just 80% of its book value. Yet, we believe all three business lines will generate solid long-term returns. In our opinion, the struggles at the broker-dealer have masked the value of Ramius and of the company’s asset base. Not to mention a deferred tax asset from past losses that will become very valuable as the combined company returns to profitability. We view COWN stock as undervalued by 40% or more at current levels, and most importantly, we believe the asset base provides the margin of safety1 which we seek in all of our Deep Value holdings. 1 Attempting to purchase with a margin of safety on price cannot protect investors from the volatility associated with stocks, incorrect assumptions or estimations on our part, declining fundamentals or external forces. arielinvestments.com 24 Harman Intl Industries Inc. (HAR) is a maker of high fidelity audio and infotainment systems with headquarters in Stamford, CT. It is a well-known global brand, admired by professionals and consumers alike. Harman has a long-standing reputation providing premium audio and infotainment solutions in the luxury car market, including BMW and Mercedes. Its superior and reliable quality has made Harman the audio speaker of choice for mission critical live events, such as major rock concerts and the Democratic Convention. Our Investment Opportunity In recent years, despite its position as a dominant player in its chosen markets, the company has seen declining sales and earnings even as their peers in the auto parts sector were experiencing robust recoveries. Despite its product superiority and pricing power, the company had become complacent about its cost structure which led to the loss of a key customer. To make matters worse, the lucrative contract was lost just as car demand plummeted. With the company reeling under both revenue and earnings pressure, its board brought in a new management team from outside the industry. With a fresh perspective, the new CEO, Dinesh Paliwal, identified the need to improve the cost structure, while also expanding revenue potential. A key component of his vision was to move from a product-based approach to a highly customizable, flexible, platform-based approach. This disruptive strategy would enable the company to profitably deliver innovation at the high end, and value in mid-priced vehicles, thereby expanding the market opportunity and lowering costs at the same time. Our Insight From our contrarian vantage point, a win-win situation was clearly emerging - not only would Harman benefit from an expanded marketplace securing high, mid and mainstream entry-level car segments, it would also help its customers differentiate their product by offering more compelling features at attractive prices. With our patient view, we could see an inflection point emerging in the form of new design wins and growing order backlogs which would inevitably drive higher revenues and earnings. During a bold but painful transition, Harman suffered several years of weaker earnings amidst falling margins. Our research clearly suggested that the low margins were due to the high cost structure “sins of the past” which did not portend the future. With every earnings disappointment, the stock fell and the valuation simultaneously became more attractive which presented a terrific accumulation opportunity. We slowly and deliberately built our position while averaging down on the stock as it fell, waiting for our thesis to unfold. Attractive Valuation Recently the shares of Harman have rallied as investors are beginning to appreciate the transformational strategy and its full potential. We believe the best is yet to come and we continue to own the shares. 25 Jones Lang LaSalle Inc. (JLL) is a leading financial and professional services firm specializing in real estate. With over 200 corporate offices worldwide and operations in more than 1,000 locations in 70 countries, the company offers integrated real estate and investment management services to owner, occupier, investor and developer clients. Full Service Provider of Commercial Real Estate Services Jones Lang LaSalle is a “one-stop shop” for all things real estate related for its clients. An increasing number of corporate clients are asking that they be serviced not only geographically, but also across product lines. Jones Lang LaSalle possesses the global scale required to serve the complex needs of these clients. In fact, the company is one of a few firms that offers sales and leasing advisory-related transaction services; outsourcing property and facility management; project and development services; as well as investment management. LaSalle Investment Management is one of the world’s largest and most diversified real estate investment management firms with $46 billion of assets under management as of this past June. Outsourcing Adoption Represents an Attractive Growth Vehicle Jones Lang LaSalle is a global leader in a critical niche where scale is crucial to large and multinational companies. As companies focus on their core competencies, the trend in outsourcing of professional real estate services continues. As one of the largest global single-source service providers, Jones Lang LaSalle should benefit while taking market share from smaller regional and local firms. These gains in outsourcing should drive strong growth in the company’s property and facilities management services business, and also create a greater percentage of recurring revenues and a more stable profit base in the company’s operating model. In fact, approximately 55% of its business is contractual or recurring in nature. We expect Jones Lang LaSalle to benefit from outsourcing trends as businesses look to save valuable resources, specifically, time and money, by hiring external experts to manage their real estate needs. LaSalle Investment Management We remain convinced that market participants fail to recognize the inherent value in Jones Lang LaSalle’s investment management business. We expect capital to continue to flow into real estate given the under-allocation of the asset class by many institutional funds. Additionally, real estate is perfect for those in search for yield. By our estimates, the investment management business on its own is worth nearly $30 per share, or just over one-fourth of our estimated private market value for the company. Attractive Valuation With its solid cash flows and investment grade balance sheet, Jones Lang LaSalle is positioned to increase its market share as it leverages its real estate services across its global footprint. At its current valuation, the stock is trading at less than 13x our forward twelve month cash earnings estimate and a 20% discount to our estimate of private market value. arielinvestments.com 26 Stanley Black & Decker, Inc. (SWK) is the leading manufacturer of tools, and the second largest provider of commercial security solutions and engineered fasteners used in everything from cars to medical equipment. In 2009, the company resulted from a merger of Stanley Works and Black & Decker. The company controls a stable of well-respected brands, including DeWalt, Bostitch and Emhart, in addition to its namesakes. Headwinds and Missteps The company has faced two key headwinds over the last several years. First, the housing downturn took a steep toll on Stanley Black & Decker’s construction and do-it-yourself tools segment. Revenue in the segment declined 24% in 2009 and has yet to recover to pre-recession levels. The company not only had to manage a once-in-a-lifetime demand shock, but also the integration of the largest merger in its history. Four years later, with the housing market yet to recover, the company has achieved new profitability highs in the tools segment, which far exceeded initial cost savings estimates from the Black & Decker merger. Second, Europe has been a challenge following the acquisition of Swedish security company Niscayah for $1.2 billion in 2011. The acquisition proved ill-timed, as the European market for commercial security services has been sluggish and Niscayah’s profitability has failed to meet expectations. Management has acknowledged this rare misstep and has been working to consolidate the security business under the Stanley brand. Driving Organic Growth Historically, Stanley Black & Decker has grown via acquisitions, completing more than 50 over the last decade. Newly acquired companies are subject to the Stanley Fulfillment System, which drives improvements in working capital and return on investment. In the third quarter of 2012, management announced it was taking a break from large acquisitions to focus on driving organic growth. The same apparatus that has integrated new acquisitions in the past is now tasked with capitalizing on internal expansion opportunities, such as emerging markets, healthcare and oil pipelines. Management expects these initiatives to generate $850 million of incremental revenue, while helping set the stage for long-term growth. Investors are not giving the company credit for the value of these initiatives or for the potential upside as the company’s end-markets recover over the coming years. Attractive Valuation With residential housing, commercial construction and the European economy still performing below normalized levels, Stanley Black & Decker’s management team has been operating well in a tough environment. As of September 30, 2013, shares traded at a 16% discount to our estimate of private market value of $108.03. 27 Ariel Fund Statistical Summary (unaudited) 52-Week Range Earnings per Share P/E Calendar Market Ticker Price Actual Actual Estimated Actual Actual Estimated Cap. Company Symbol 9/30/13 Low High Calendar Calendar Calendar P/E P/E P/E ($MM) Symmetry Medical Inc. SMA Contango Oil & Gas Co. MCF International Speedway Corp. ISCA MTS Systems Corp. MTSC Interface, Inc. TILE U.S. Silica Holdings Inc. SLCA Brady Corp. BRC Simpson Manufacturing Co., Inc. SSD Janus Capital Group Inc. JNS Meredith Corp. MDP Littelfuse, Inc. LFUS DeVry Inc. DV Fair Isaac Corp. FICO Charles River Laboratories Intl Inc. CRL First American Financial Corp. FAF Bristow Group Inc. BRS Bio-Rad Laboratories, Inc. BIO Anixter Intl Inc. AXE Sotheby’s BID City National Corp. CYN Madison Square Garden Co. MSG Washington Post Co. WPO Jones Lang LaSalle Inc. JLL Dun & Bradstreet Corp. DNB Lazard Ltd LAZ International Game Technology IGT IDEX Corp. IEX KKR & Co. L.P. KKR Snap-on Inc. SNA Gannett Co., Inc. GCI Hospira, Inc. HSP Interpublic Group of Cos., Inc. IPG CBRE Group, Inc. CBG McCormick & Co., Inc. MKC Newell Rubbermaid Inc. NWL Royal Caribbean Cruises Ltd. RCL Mohawk Industries, Inc. MHK Western Union Co. WU Nordstrom, Inc. JWN J.M. Smucker Co. SJM Note: Holdings are as of September 30, 2013. All earnings per share numbers are fully diluted and reflect the company’s cash earnings. Such numbers are from continuing operations and are adjusted for non-recurring items. All estimates of future earnings per share shown in this table are prepared by Ariel Investments research analysts as of September 30, 2013 and have not been updated to reflect any subsequent events. P/E ratios are based on earnings stated and September 30, 2013 stock price. arielinvestments.com 28 Ariel Appreciation Fund Statistical Summary (unaudited) 52-Week Range Earnings per Share P/E Calendar Market Ticker Price Actual Actual Estimated Actual Actual Estimated Cap. Company Symbol 9/30/13 Low High Calendar Calendar Calendar P/E P/E P/E ($MM) Contango Oil & Gas Co. MCF International Speedway Corp. ISCA Janus Capital Group Inc. JNS DeVry Inc. DV Apollo Group, Inc. APOL First American Financial Corp. FAF Bristow Group Inc. BRS Bio-Rad Laboratories, Inc. BIO Sotheby’s BID City National Corp. CYN Madison Square Garden Co. MSG Jones Lang LaSalle Inc. JLL Lazard Ltd LAZ International Game Technology IGT KKR & Co. L.P. KKR Snap-on Inc. SNA Gannett Co., Inc. GCI Hospira, Inc. HSP Interpublic Group of Cos., Inc. IPG Towers Watson TW CBRE Group, Inc. CBG Newell Rubbermaid Inc. NWL Tiffany & Co. TIF Western Union Co. WU Nordstrom, Inc. JWN J.M. Smucker Co. SJM Blackstone Group L.P. BX Northern Trust Corp. NTRS Zimmer Holdings, Inc. ZMH Stanley Black & Decker, Inc. SWK Coach, Inc. COH St. Jude Medical, Inc. STJ Omnicom Group Inc. OMC T. Rowe Price Group, Inc. TROW Carnival Corp. CCL AFLAC Inc. AFL CBS Corp. CBS Franklin Resources, Inc. BEN Thermo Fisher Scientific Inc. TMO Illinois Tool Works Inc. ITW Viacom, Inc. VIAB Note: Holdings are as of September 30, 2013. All earnings per share numbers are fully diluted and reflect the company’s cash earnings. Such numbers are from continuing operations and are adjusted for non-recurring items. All estimates of future earnings per share shown in this table are prepared by Ariel Investments research analysts as of September 30, 2013 and have not been updated to reflect any subsequent events. P/E ratios are based on earnings stated and September 30, 2013 stock price. 29 Ariel Focus Fund Statistical Summary (unaudited) 52-Week Range Earnings per Share P/E Calendar Market Ticker Price Actual Actual Estimated Actual Actual Estimated Cap. Company Symbol 9/30/13 Low High Calendar Calendar Calendar P/E P/E P/E ($MM) DeVry Inc. DV Apollo Group, Inc. APOL First American Financial Corp. FAF Snap-on Inc. SNA Hospira, Inc. HSP Western Union Co. WU Blackstone Group L.P. BX Mosaic Co. MOS Zimmer Holdings, Inc. ZMH Stanley Black & Decker, Inc. SWK Omnicom Group Inc. OMC Chesapeake Energy Corp. CHK DIRECTV DTV Apache Corp. APA National Oilwell Varco NOV Illinois Tool Works Inc. ITW Bank of New York Mellon Corp. BK Baxter Intl Inc. BAX Target Corp. TGT Lockheed Martin Corp. LMT Walgreen Co. WAG Morgan Stanley MS CVS Caremark Corp. CVS Goldman Sachs Group, Inc. GS JPMorgan Chase & Co. JPM International Business Machines Corp. IBM Johnson & Johnson JNJ Microsoft Corp. MSFT Exxon Mobil Corp. XOM Note: Holdings are as of September 30, 2013. All earnings per share numbers are fully diluted and reflect the company’s cash earnings. Such numbers are from continuing operations and are adjusted for non-recurring items. All estimates of future earnings per share shown in this table are prepared by Ariel Investments research analysts as of September 30, 2013 and have not been updated to reflect any subsequent events. P/E ratios are based on earnings stated and September 30, 2013 stock price. arielinvestments.com 30 Ariel Fund Schedule of Investments September 30, 2013 Number of Shares Common Stocks—99.04% Value Consumer discretionary & services—32.90% Gannett Co., Inc. $ Interpublic Group of Cos., Inc. Royal Caribbean Cruises Ltd. Meredith Corp. Mohawk Industries, Inc.(a) International Speedway Corp., Class A International Game Technology Newell Rubbermaid Inc. Washington Post Co., Class B DeVry Inc. Sotheby’s Madison Square Garden Co., Class A(a) Nordstrom, Inc. Consumer staples—1.25% J.M. Smucker Co. McCormick & Co., Inc. Energy—2.11% Contango Oil & Gas Co.(b) Financial services—32.90% KKR & Co. L.P. Lazard Ltd, Class A Jones Lang LaSalle Inc. Western Union Co. CBRE Group, Inc., Class A(a) Fair Isaac Corp. Dun & Bradstreet Corp. Janus Capital Group Inc. First American Financial Corp. City National Corp. Health care—9.00% Charles River Laboratories Intl Inc.(a) Hospira, Inc.(a) Bio-Rad Laboratories, Inc., Class A(a) Symmetry Medical Inc.(a) (b) Materials & processing—5.47% Simpson Manufacturing Co., Inc. U.S. Silica Holdings Inc. Interface, Inc. Producer durables—12.35% Bristow Group Inc. Snap-on Inc. Brady Corp., Class A IDEX Corp. Littelfuse Inc. MTS Systems Corp. Technology—3.06% Anixter Intl Inc.(a) Total common stocks (Cost $1,272,731,939) Principal Amount Repurchase Agreement—1.10% Value $ Fixed Income Clearing Corporation, 0.00%, dated 09/30/2013, due 10/01/2013, repurchase price $23,614,921, (collateralized by Federal Home Loan Bank, 0.120%, due 03/28/2014) (Cost $23,614,921) $ Total Investments (Cost $1,296,346,860)—100.14% Liabilities less Other Assets—(0.14)% ) Net Assets—100.00% $ (a) Non-income producing. (b) Affiliated company (See Note Six). A category may contain multiple industries as defined by the Global Industry Classification Standards. The accompanying notes are an integral part of the financial statements. 31 Ariel Appreciation Fund Schedule of Investments September 30, 2013 Number of Shares Common Stocks—95.02% Value Consumer discretionary & services—30.77% Interpublic Group of Cos., Inc. $ Viacom, Inc., Class B International Game Technology CBS Corp., Class B International Speedway Corp., Class A Coach, Inc. Omnicom Group Inc. Gannett Co., Inc. Nordstrom, Inc. Sotheby’s Newell Rubbermaid Inc. Apollo Group, Inc., Class A(a) Carnival Corp. Madison Square Garden, Co., Class A(a) DeVry Inc. Tiffany & Co. Consumer staples—1.23% J.M. Smucker Co. Energy—1.15% Contango Oil & Gas Co. Financial services—34.99% First American Financial Corp. Lazard Ltd, Class A Western Union Co. AFLAC Inc. Jones Lang LaSalle Inc. Northern Trust Corp. Franklin Resources, Inc. City National Corp. Blackstone Group L.P. KKR & Co. L.P. Janus Capital Group Inc. CBRE Group, Inc., Class A(a) T. Rowe Price Group, Inc. Health care—13.99% Hospira, Inc.(a) St. Jude Medical, Inc. Thermo Fisher Scientific Inc. Zimmer Holdings, Inc. Bio-Rad Laboratories, Inc., Class A(a) Producer durables—12.89% Towers Watson, Class A Illinois Tool Works Inc. Stanley Black & Decker, Inc. Snap-on Inc. Bristow Group Inc. Total common stocks (Cost $1,071,439,650) Principal Amount Repurchase Agreement—4.72% Value $ Fixed Income Clearing Corporation, 0.00%, dated 09/30/2013, due 10/01/2013, repurchase price $88,540,221, (collateralized by U.S. Treasury Note, 1.250%, due 04/15/2014) (Cost $88,540,221) $ Total Investments (Cost $1,159,979,871)—99.74% Other Assets less Liabilities—0.26% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. The accompanying notes are an integral part of the financial statements. arielinvestments.com 32 Ariel Focus Fund Schedule of Investments September 30, 2013 Number of Shares Common Stocks—93.07% Value Consumer discretionary & services—13.38% Target Corp. $ Apollo Group, Inc., Class A(a) DIRECTV(a) Omnicom Group Inc. DeVry Inc. Consumer staples—5.34% Walgreen Co. CVS Caremark Corp. Energy—14.09% National Oilwell Varco Chesapeake Energy Corp. Exxon Mobil Corp. Apache Corp. Financial services—19.92% Western Union Co. Goldman Sachs Group, Inc. Morgan Stanley JPMorgan Chase & Co. Blackstone Group L.P. Bank of New York Mellon Corp. First American Financial Corp. Health care—11.58% Johnson & Johnson Hospira, Inc.(a) Zimmer Holdings, Inc. Baxter Intl Inc. Materials & processing—1.44% Mosiac Co. Producer durables—16.61% Stanley Black & Decker, Inc. Lockheed Martin Corp. Snap-on Inc. Illinois Tool Works Inc. Technology—10.71% International Business Machines Corp. Microsoft Corp. Total common stocks (Cost $40,301,939) Principal Amount Repurchase Agreement—4.92% Value $ Fixed Income Clearing Corporation, 0.00%, dated 09/30/2013, due 10/01/2013, repurchase price $2,720,193, (collateralized by U.S. Treasury Note, 0.250%, due 06/30/2014) (Cost $2,720,193) $ Total Investments (Cost $43,022,132)—97.99% Cash, Other Assets less Liabilities—2.01% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. The accompanying notes are an integral part of the financial statements. 33 Ariel Discovery Fund Schedule of Investments September 30, 2013 Number of Shares Common Stocks—82.21% Value Consumer discretionary & services—12.01% International Speedway Corp., Class A $ Rosetta Stone Inc.(a) XO Group Inc.(a) Callaway Golf Co. Superior Industries Intl Inc. Energy—9.26% Contango Oil & Gas Co. Mitcham Industries, Inc.(a) Gulf Island Fabrication, Inc. Financial services—14.66% First American Financial Corp. Cowen Group, Inc., Class A(a) AV Homes, Inc.(a) MB Financial, Inc. Health care—5.10% POZEN Inc.(a) Emergent Biosolutions Inc.(a) Materials & processing—7.45% Rentech, Inc. Simpson Manufacturing Co., Inc. Landec Corp.(a) Producer durables—13.30% Erickson Air-Crane, Inc.(a) Brink’s Co. Team, Inc.(a) Spartan Motors Inc. Furmanite Corp.(a) Littelfuse Inc. Technology—15.05% Imation Corp.(a) PCTEL, Inc. RealNetworks, Inc.(a) Tessera Technologies, Inc. ARC Document Solutions Inc.(a) Multi-Fineline Electronix, Inc.(a) Brooks Automation, Inc. Tellabs, Inc.(a) Sigma Designs, Inc.(a) Utilities—5.38% Pendrell Corp.(a) ORBCOMM Inc.(a) Total common stocks (Cost $28,090,418) Principal Amount Repurchase Agreement—4.27% Value $ Fixed Income Clearing Corporation, 0.00%, dated 09/30/2013, due 10/01/2013, repurchase price $1,595,908, (collateralized by U.S. Treasury Note, 0.250%, due 06/30/2014) (Cost $1,595,908) $ Total Investments (Cost $29,686,326)—86.48% Cash, Other Assets less Liabilities—13.52% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. The accompanying notes are an integral part of the financial statements. arielinvestments.com 34 Ariel International Fund Schedule of Investments September 30, 2013 Number of Shares Common Stocks—84.74% Value Canada—2.37% Fairfax Financial Holdings Ltd. $ Power Financial Corp. Tim Hortons Inc. China—4.90% Baidu, Inc. ADR(a) China Mobile Ltd. ADR China Mobile Ltd. Czech Republic—0.25% 72 Komercni Banka AS Finland—3.46% Nokia Corp. ADR Nokia Corp. France—2.52% Eutelsat Communications BNP Paribas SA Germany—7.92% Deutsche Boerse AG Telefonica Deutschland Holding AG Dialog Semiconductor plc(a) Infineon Techologies AG 53 Rational AG 72 MTU Aero Engines AG Hong Kong—1.15% Yue Yuen Industrial Ireland—2.39% Ryanair Holdings plc ADR Italy—4.36% Snam SpA Mediaset SpA DiaSorin SpA Japan—16.28% Shimamura Co., Ltd. Tokyo Electron Ltd. Nintendo Co., Ltd. Japan Tobacco Inc. Canon Inc. ADR Daito Trust Construction Co., Ltd. Canon Inc. Murata Manufacturing Co., Ltd. OBIC Co. Ltd. Toyota Motor Corp. ADR Toyota Motor Corp. Denso Corp. Nikon Corp. Chugai Pharmaceuticals Co., Ltd. Nintendo Co., Ltd ADR Luxembourg—1.33% RTL Group Netherlands—4.61% Koninklijke Ahold NV 35 Ariel International Fund Schedule of Investments (continued) September 30, 2013 Number of Shares Common Stocks—84.74% (cont’d) Value Norway—0.58% Gjensidige Forsikring ASA $ Singapore—0.38% Avago Technologies Ltd. Oversea-Chinese Banking Corp. Ltd. Spain—1.00% Tecnicas Reunidas SA Sweden—1.60% H&M Hennes & Mauritz AB, Class B Autoliv Inc. Switzerland—12.33% Roche Holding AG Nestle SA Zurich Insurance Group Ltd UBS AG Swisscom AG Actelion Ltd. 42 Banque Cantonale Vaudoise United Kingdom—13.52% GlaxoSmithKline plc ADR Tesco plc HSBC Holdings plc Royal Dutch Shell plc ADR Royal Dutch Shell plc, Class A Croda Intl plc Wm. Morrison Supermarkets plc British Telecom Group plc BT Group plc ADR The Restaurant Group plc IG Group Holdings plc GlaxoSmithKline plc United States—3.79% Harman Intl Industries Inc. TIBCO Software Inc.(a) Schlumberger Ltd. Tumi Holdings Inc.(a) Ruckus Wireless, Inc.(a) Broadcom Corp., Class A Total common stocks (Cost $4,458,576) Number of Shares Investment Companies—3.35% Value Exchange Traded Funds—3.35% Vanguard MSCI EAFE ETF $ Vanguard MSCI Pacific ETF Total investment companies (Cost $180,325) Total Investments (Cost $4,638,901)—88.09% Cash, Other Assets less Liabilities—11.91% Net Assets—100.00% $ (a) Non-income producing. ADR American Depositary Receipt. The accompanying notes are an integral part of the financial statements. arielinvestments.com 36 Ariel Global Fund Schedule of Investments September 30, 2013 Number of Shares Common Stocks—80.07% Value Brazil—0.36% Telefonica Brasil SA ADR $ Canada—1.11% Fairfax Financial Holdings Ltd. Tim Hortons Inc. China—4.27% China Mobile Ltd. ADR Baidu, Inc. ADR(a) China Mobile Ltd. Mindray Medical Intl Ltd Czech Republic—0.22% Komercni Banka AS Finland—2.04% Nokia Corp. ADR Nokia Corp. France—2.01% Eutelsat Communications BNP Paribas SA Germany—4.26% Deutsche Boerse AG Telefonica Deutschland Holding AG Dialog Semiconductor plc(a) Hong Kong—0.79% Yue Yuen Industrial Ireland—1.83% Ryanair Holdings plc ADR Italy—1.86% Snam SpA Mediaset SpA Japan—6.22% Shimamura Co., Ltd. Tokyo Electron Ltd. Japan Tobacco Inc. Toyota Motor Corp. ADR Daito Trust Construction Co., Ltd. Canon Inc. OBIC Co. Ltd. Murata Manufacturing Co., Ltd. Canon Inc. ADR Nikon Corp. Nintendo Co., Ltd. Chugai Pharmaceuticals Co., Ltd. Luxembourg—0.53% RTL Group Netherlands—3.09% Koninklijke Ahold NV Singapore—0.09% Oversea-Chinese Banking Corp. Ltd. Spain—0.65% Tecnicas Reunidas SA Sweden—0.11% Autoliv Inc. 37 Ariel Global Fund Schedule of Investments (continued) September 30, 2013 Number of Shares Common Stocks—80.07% (cont’d) Value Switzerland—7.71% Roche Holding AG $ Zurich Insurance Group Ltd Nestle SA UBS AG Swisscom AG Turkey—0.38% Turkcell Iletisim Hizmetleri AS ADR(a) United Kingdom—9.41% Tesco plc GlaxoSmithKline plc ADR Royal Dutch Shell plc ADR HSBC Holdings plc Royal Dutch Shell plc, Class A HSBC Holdings plc ADR British Telecom Group plc Wm. Morrison Supermarkets plc BT Group plc ADR Croda Intl plc GlaxoSmithKline plc United States—33.13% Microsoft Corp. Johnson & Johnson Gilead Sciences, Inc.(a) Quest Diagnostics Inc. Harman Intl Industries Inc. Broadcom Corp., Class A Acacia Research Corporation Tumi Holdings Inc.(a) Praxair, Inc. NVIDIA Corp. U.S. Bancorp Wal-Mart Stores, Inc. Coach, Inc. Berkshire Hathaway Inc., Class B(a) Schlumberger Ltd. Philip Morris Intl Inc. TIBCO Software Inc.(a) Ruckus Wireless, Inc.(a) The PNC Financial Service Group, Inc. QLogic Corp.(a) Fluor Corp. EMC Corp. Expeditors Intl of Washington Occidental Petroleum Corp. Cisco Systems, Inc. M&T Bank Corp. Total common stocks (Cost $19,255,795) Principal Amount Repurchase Agreement—2.96% Value $ Fixed Income Clearing Corporation, 0.00%, dated 09/30/2013, due 10/01/2013, repurchase price $827,549 (collateralized by U.S. Treasury Note, 0.250%, due 06/30/2014) (Cost $827,549) $ Total Investments (Cost $20,083,344)—83.03% Cash, Other Assets less Liabilities—16.97% Net Assets—100.00% $ (a) Non-income producing. ADR American Depositary Receipt. The accompanying notes are an integral part of the financial statements. arielinvestments.com 38 Statements of Assets & Liabilities September 30, 2013 Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Assets: Investments in unaffiliated issuers, at value (cost $1,187,494,301, $1,071,439,650, $40,301,939 and $28,090,418, respectively) $ Investments in affiliated issuers, at value (cost $85,237,638) — — — Repurchase agreements, at value (cost $23,614,921, $88,540,221, $2,720,193 and $1,595,908, respectively) Cash — — Receivable for fund shares sold Receivable for securities sold — — Dividends and interest receivable Prepaid and other assets Total assets Liabilities: Payable for securities purchased Payable for fund shares redeemed Accrued management fees — Accrued distribution fees — Other liabilities Total liabilities Net assets $ Net assets consist of: Paid-in capital $ Undistributed net investment income (loss) (117,111 ) Accumulated net realized gain (loss) on investments (130,761,630 ) Net unrealized appreciation on investments Total net assets $ Investor Class shares: Net assets $ Shares outstanding (no par value, unlimited authorized) Net asset value, offering and redemption price per share $ Institutional Class shares: Net assets $ Shares outstanding (no par value, unlimited authorized) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of the financial statements. 39 Statements of Assets & Liabilities (continued) September 30, 2013 Ariel International Ariel Global Fund Fund Assets: Investments in unaffiliated issuers, at value (cost $4,638,901 and $19,255,795, respectively) $ $ Repurchase agreements, at value (cost $0 and $827,549, respectively) — Foreign currencies (cost $774,985 and $541,221, respectively) Cash — Dividends and interest receivable Receivable for dividend reclaims Receivable for fund shares sold Receivable for securities and foreign currencies sold Appreciation of forward currency contracts — Prepaid and other assets Total assets Liabilities: Payable for securities and foreign currencies purchased Depreciation of forward currency contracts — Other liabilities Total liabilities Net assets $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain on investments, foreign currencies and forward currency contracts Net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currency Forward currency contracts (45,421 ) Total net assets $ $ Investor Class shares: Net assets $ $ Shares outstanding (no par value, unlimited authorized) Net asset value, offering and redemption price per share $ $ Institutional Class shares: Net assets $ $ Shares outstanding (no par value, unlimited authorized) Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of the financial statements. arielinvestments.com 40 Statements of Operations September 30, 2013 Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Investment income: Dividends Unaffiliated issuers $ Affiliated issuers (a) — — — Interest 48 Total investment income Expenses: Management fees Distribution fees (Investor Class) Shareholder service fees Investor Class Institutional Class Transfer agent fees and expenses Investor Class Institutional Class Printing and postage expenses Investor Class Institutional Class Trustees’ fees and expenses Professional fees Custody fees and expenses Federal and state registration fees Interest expense — 16 — Miscellaneous expenses Total expenses before reimbursements Expense reimbursements — — (128,181 ) (158,405 ) Net expenses Net investment income (loss) (109,050 ) Realized and unrealized gain (loss): Net realized gain (loss) on investments Unaffiliated issuers Affiliated issuers )(a) — — — Change in net unrealized appreciation (depreciation) on investments Unaffiliated issuers Affiliated issuers ) — — — Net gain on investments Net increase in net assets resulting from operations $ (a) See Note Six for information on affiliated issuers. The accompanying notes are an integral part of the financial statements. 41 Statements of Operations (continued) September 30, 2013 Ariel International Ariel Global Fund Fund Investment income: Dividends Unaffiliated issuers $ (a) $ (a) Interest 14 Total investment income Expenses: Management fees Distribution fees (Investor Class) Shareholder service fees Investor Class Institutional Class 35 Transfer agent fees and expenses Investor Class Institutional Class Printing and postage expenses Investor Class Institutional Class Trustees’ fees and expenses Professional fees Custody fees and expenses Administration fees Fund accounting fees Federal and state registration fees Interest expense — 75 Miscellaneous expenses Total expenses before reimbursements Expense reimbursements ) ) Net expenses Net investment income Realized and unrealized gain (loss): Net realized gain (loss) on: Investments Foreign currency transactions ) ) Forward currency contracts ) Total Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translations ) ) Forward currency contracts ) Total Net gain on investments Net increase in net assets resulting from operations $ $ (a) Net of $8,634 and $22,764 in foreign taxes withheld, respectively. The accompanying notes are an integral part of the financial statements. arielinvestments.com 42 Statements of Changes in Net Assets September 30, 2013 Ariel Fund Ariel Appreciation Fund Year Ended Year Ended Year Ended Year Ended September 30, 2013 September 30, 2012 September 30, 2013 September 30, 2012 Operations: Net investment income $ Net realized gain on investments and foreign currency transactions Change in net unrealized appreciation on investments and foreign currency translations Net increase in net assets from operations Distributions to shareholders: Net investment income Investor Class (13,897,254 ) (3,209,712 ) (9,935,949 ) (5,037,290 ) Institutional Class (1,919,506 ) — (466,245 ) — Capital gains Investor Class — — (124,307,350 ) (12,669,548 ) Institutional Class — — (4,377,634 ) — Total distributions (15,816,760 ) (3,209,712 ) (139,087,178 ) (17,706,838 ) Share transactions: Shares issued Investor Class Institutional Class Shares issued in reinvestment of dividends and distributions Investor Class Institutional Class — — Shares redeemed Investor Class (447,133,981 ) (530,059,038 ) (301,678,641 ) (320,271,771 ) Institutional Class (64,287,054 ) (39,105,643 ) (14,640,606 ) (15,093,497 ) Net increase (decrease) from share transactions (275,755,653 ) (164,209,736 ) Total increase in net assets Net assets: Beginning of year End of period $ Undistributed net investment income included in net assets at end of period $ Capital share transactions: Investor Class shares Shares sold Shares issued to holders in reinvestment of dividends Shares redeemed (7,998,994 ) (11,567,838 ) (6,469,646 ) (7,774,642 ) Net increase (decrease) (1,375,955 ) (8,132,372 ) (4,253,820 ) Institutional Class shares Shares sold Shares issued to holders in reinvestment of dividends — — Shares redeemed (1,053,361 ) (836,328 ) (306,674 ) (361,182 ) Net increase The accompanying notes are an integral part of the financial statements. 43 Statements of Changes in Net Assets (continued) Ariel Focus Fund Ariel Discovery Fund Year Ended Year Ended Year Ended Year Ended September 30, 2013 September 30, 2012 September 30, 2013 September 30, 2012 Operations: Net investment income (loss) $ $ $ ) $ ) Net realized gain (loss) on investments and foreign currency translations (30,024 ) Change in net unrealized appreciation on investments and foreign currency translations Net increase in net assets from operations Distributions to shareholders: Net investment income Investor Class (388,497 ) (251,088 ) — — Institutional Class (144,372 ) — — — Total distributions (532,869 ) (251,088 ) — — Share transactions: Shares issued Investor Class Institutional Class Shares issued in reinvestment of dividends and distributions Investor Class — — Institutional Class — — — Shares redeemed Investor Class (6,175,087 ) (21,371,032 ) (2,601,356 ) (3,045,673 ) Institutional Class (2,051,820 ) (2,465,594 ) (87,335 ) (7,259 ) Net increase (decrease) from share transactions (6,093,572 ) Total increase in net assets Net assets: Beginning of year End of period $ Undistributed net investment income (loss) included in net assets at end of period $ $ $ ) $ ) Capital share transactions: Investor Class shares Shares sold Shares issued to holders in reinvestment of dividends — — Shares redeemed (512,745 ) (2,077,979 ) (225,687 ) (325,227 ) Net increase (decrease) (1,550,255 ) (13,250 ) Institutional Class shares Shares sold Shares issued to holders in reinvestment of dividends — — — Shares redeemed (170,276 ) (233,858 ) (7,337 ) (730 ) Net increase (decrease) (134,591 ) The accompanying notes are an integral part of the financial statements. arielinvestments.com 44 September 30, 2013 ArielInternational Fund ArielGlobal Fund Year Ended September 30, 2013 December 30, 2011* to September 30, 2012 Year Ended September 30, 2013 December 30, 2011* to September 30, 2012 Operations: Net investment income $ Net realized income (loss) on investments and foreign currency translations ) ) Change in net unrealized appreciation (depreciation) on investments and foreign currency translations ) Net increase (decrease) in net assets from operations ) Distributions to shareholders: Net investment income Investor Class ) — — — Institutional Class ) — ) — Total distributions ) — ) — Share transactions: Shares issued Investor Class Institutional Class Shares issued in reinvestment of dividends and distributions Investor Class — — — Institutional Class — — Shares redeemed Investor Class ) Institutional Class ) Net increase from share transactions Total increase in net assets Net assets: Beginning of year — — End of period $ Undistributed net investment income included in net assets at end of period $ Capital share transactions: Investor Class shares Shares sold Shares issued to holders in reinvestment of dividends — — — Shares redeemed ) Net increase Institutional Class shares Shares sold Shares issued to holders in reinvestment of dividends — — Shares redeemed ) Net increase * Commencement of operations. The accompanying notes are an integral part of the financial statements. 45 Financial Highlights For a share outstanding throughout each period (continued) Ariel Fund (Investor Class) Year Ended September 30 Net asset value, beginning of year $ Income from investment operations: Net investment income (loss) (0.07 ) Net realized and unrealized gains (losses) on investments ) (0.50 ) Total from investment operations ) (0.37 ) Distributions to shareholders: Dividends from net investment income (0.49 ) ) )(a) (0.01 ) (0.38 ) Total distributions (0.49 ) ) ) (0.01 ) (0.38 ) Net asset value, end of period $ Total return 33.28 % % )% 19.58 % (0.36 )% Supplemental data and ratios: Net assets, end of period, in thousands $ Ratio of expenses to average net assets 1.03 % % % 1.06 % 1.14 % Ratio of net investment income (loss) to average net assets 0.83 % % % (0.16 )% 0.41 % Portfolio turnover rate 30 % 27 % 29 % 40 % 45 % Ariel Fund (Institutional Class) Year Ended December 30, 2011(d) September 30, to September 30, 2012 Net asset value, beginning of year $ $ Income from investment operations: Net investment income Net realized and unrealized gains on investments Total from investment operations Distributions to shareholders: Dividends from net investment income (0.68 ) — Total distributions (0.68 ) — Net asset value, end of period $ $ Total return 33.72 % % (b) Supplemental data and ratios: Net assets, end of period, in thousands $ $ Ratio of expenses to average net assets 0.72 % % (c) Ratio of net investment income to average net assets 1.04 % % (c) Portfolio turnover rate 30 % 27
